Exhibit 21 Kona Grill, Inc. List of Subsidiaries Name of Company State of Incorporation State(s) of Qualification Kona Restaurant Holdings, Inc. (1) Delaware Kona Macadamia, Inc. (2) Delaware Alabama Colorado Connecticut Florida Georgia Indiana Louisiana Ohio Michigan Missouri Nevada New Jersey Kona Sushi, Inc. (2) Arizona California Idaho Illinois Minnesota Nebraska Virginia Kona Texas Restaurants, Inc. (2) Texas Kona Baltimore, Inc. (3) Delaware Maryland Kona Grill International Holdings, Inc. (2) Delaware Kona Grill International, Inc. (4) Arizona Kona Grill Puerto Rico, Inc. (4) Arizona Puerto Rico (1) Wholly owned subsidiary of Kona Grill, Inc. (2) Wholly owned subsidiary of Kona Restaurant Holdings, Inc. (3) Wholly owned subsidiary of Kona Macadamia, Inc. (4) Wholly owned subsidiary of Kona Grill International Holdings, Inc.
